EXHIBIT 10.1
1,400,000 Shares of Common Stock
 
CLEVELAND BIOLABS, INC.
 
Common Stock (par value $0.005)
 
PLACEMENT AGENT AGREEMENT
 
December 23, 2010
 
Dear Sirs:
 
1.           Introduction.  Cleveland BioLabs, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate of
ONE MILLION FOUR HUNDRED THOUSAND (1,400,000) shares (the “Shares” or
“Securities”), par value $0.005 per share (the “Common Stock”), of the
Company.  The Company hereby confirms its agreement that HFP Capital Markets LLC
(the “Placement Agent”) act as the placement agent in accordance with the terms
and conditions hereof.
 
2.           Agreement to Act as Placement Agent; Placement of Shares.  On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:
 
2.1          The Company has authorized and hereby acknowledges that the
Placement Agent has been engaged to act as its agent to solicit offers for the
purchase of all or part of the Shares from the Company in connection with the
proposed offering of the Shares (the “Offering”).  Until the Closing Date (as
defined below) or the date on which this Agreement is terminated, whichever is
earlier, the Company shall not without prior written consent of the Placement
Agent solicit or accept offers for the sale of Shares.
 
2.2          The Placement Agent, as agent of the Company, shall use its best
efforts to solicit offers to purchase the Shares from the Company on the terms
and subject to the conditions set forth in the Prospectus (as defined
below).  The Placement Agent shall use commercially reasonable efforts to assist
the Company in obtaining performance by each Purchaser whose offer to purchase
Shares was solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any potential purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agent be obligated to
underwrite or purchase any Shares for its own account and, in soliciting
purchases of Shares, the Placement Agent acted solely as the Company’s agent and
not as principal.  Notwithstanding the foregoing and except as otherwise
provided in Section 2.3, it is understood and agreed that the Placement Agent
(or its affiliates) may, solely at its discretion and without any obligation to
do so, purchase Shares from the Company as principal and any such purchases by
the Placement Agent (or its affiliates) shall be disclosed to the Company
(including the identity of such purchaser).

 

--------------------------------------------------------------------------------

 

2.3          Subject to the provisions of this Section 2, offers for the
purchase of Shares may be solicited by the Placement Agent, as agent for the
Company, at such times and in such amounts as the Placement Agent deems
advisable and consistent with the current market price.  The Placement Agent
shall communicate to the Company, orally or in writing, each reasonable offer to
purchase Shares received by it as agent of the Company.  The Company shall have
the sole right in its absolute discretion to accept offers to purchase the
Shares and to reject any such offer, in whole or in part.  The Placement Agent
has the right, in its discretion reasonably exercised, subject to giving prior
notice to the Company, to reject any offer to purchase Shares received by it, in
whole or in part, and any such rejection shall not be deemed a breach of this
Agreement.
 
2.4          The Shares are being sold to the Purchasers at a price of $5.99 per
share.  The purchases of the Shares by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by the parties thereto.
 
2.5          As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to four percent
(4.0%) of the gross proceeds received by the Company from the sale of the Shares
on such Closing Date (the “Placement Fee”).
 
2.6          No Shares which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Shares shall have been
delivered to the Purchaser thereof against payment by such Purchaser.  If the
Company shall default in its obligations to deliver the Shares to a Purchaser
with whom it has entered into a binding Subscription Agreement, the Company
shall indemnify and hold the Placement Agent harmless against any loss, claim,
damage or expense arising from or as a result of such default by the Company in
accordance with the procedures set forth in Section 8(c) herein.
 
3.           Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, the Placement Agent and the
Purchasers that:
 
(a)          The Company has prepared and filed in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and published rules and regulations thereunder (the “Rules and Regulations”)
adopted by the Securities and Exchange Commission (the “Commission”) a “shelf”
Registration Statement (as hereinafter defined) on Form S-3 (File No.
333-167258), which became effective as of June 17, 2010 (the “Effective Date”),
including a base prospectus relating to the Shares (the “Base Prospectus”), and
such amendments and supplements thereto as may have been required to the date of
this Agreement.  The term “Registration Statement” as used in this Agreement
means the registration statement (including all exhibits, financial schedules
and all documents and information deemed to be a part of the Registration
Statement pursuant to Rule 430A of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus.  The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.  The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus, with the Commission pursuant to Rule 424(b) of the Rules and
Regulations.  The term “Prospectus” as used in this Agreement means the
prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b) of the Rules and Regulations, or, if the prospectus is not to be
filed with the Commission pursuant to Rule 424(b), the prospectus in the form
included as part of the Registration Statement as of the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Placement Agent by the Company for use in connection with the offering and sale
of the Shares which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agent for such
use.  Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424 of
the Rules and Regulations is hereafter called a “Preliminary Prospectus.”  Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed.  If the Company has filed an abbreviated
registration statement to register additional securities pursuant to Rule 462(b)
under the Rules and Regulations (the “462(b) Registration Statement”), then any
reference herein to the Registration Statement shall also be deemed to include
such 462(b) Registration Statement.

 
2

--------------------------------------------------------------------------------

 

(b)          The conditions to the use of Form S-3 in connection with the
offering and sale of the Securities as contemplated hereby have been
satisfied.  The Registration Statement meets, and the offering and sale of the
Securities as contemplated hereby complies with, in all material respects, the
applicable requirements of Rule 415 under the Securities Act (including, if
applicable, Rule 415(a)(4) and (a)(5) of the Rules and Regulations).
 
(c)          As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing Prospectus (as defined below) issued at or prior to the
Applicable Time, when considered together with the General Disclosure Package,
nor (iii) the bona fide electronic road show (as defined in Rule 433(h)(5) of
the Rules and Regulations), if any, that has been made available without
restriction to any person, when considered together with the General Disclosure
Package, included or will include, any untrue statement of a material fact or
omitted or as of the Closing Date will omit, to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to information contained in or omitted from
the General Disclosure Package or any Issuer Free Writing Prospectus, in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent, if any, specifically for inclusion therein,
which information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 17), or the Rodman Information (as defined in
Section 17).  As used in this paragraph (b) and elsewhere in this Agreement:
 
“Applicable Time” means 3:15 P.M., New York time, on the date of this Agreement.
 
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

 
3

--------------------------------------------------------------------------------

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.
 
“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.
 
“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
 
(d)          No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or, to the
knowledge of the Company, threatened by the Commission, and each Preliminary
Prospectus (if any), at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information, or the Rodman Information.
 
(e)          At the time the Registration Statement became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (e) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information, or the Rodman Information.
 
(f)           Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Shares or until any earlier date that the Company notified or notifies
the Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information, or the
Rodman Information.

 
4

--------------------------------------------------------------------------------

 

(g)          The documents incorporated by reference in the Prospectus, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(h)          The Company has not, directly or indirectly, distributed and will
not distribute any offering material in connection with the Offering other than
any Preliminary Prospectus, the Prospectus and other materials, if any,
permitted under the Securities Act and consistent with Section 5(b) below.  The
Company is not an “ineligible issuer” in connection with the offering pursuant
to Rules 164, 405 and 433 under the Securities Act.  The Company will file with
the Commission all Issuer Free Writing Prospectuses (other than a “road show,”
as defined in Rule 433(d)(8) of the Rules and Regulations), if any, in the time
and manner required under Rules 163(b)(2) and 433(d) of the Rules and
Regulations.
 
(i)           The Company and each of its subsidiaries (as defined in Section
15) have been duly organized and are validly existing as a corporation or a
limited liability company, as the case may be, in good standing (or, if
applicable, the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization.  The Company and each of its subsidiaries are
duly qualified to do business and are in good standing as a foreign corporation
or a limited liability company, as the case may be, in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification and have all power and
authority (corporate or other) necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged, except where
the failure to so qualify or have such power or authority (i) would not
reasonably be expected to have, singularly or in the aggregate, a material
adverse effect on the condition (financial or otherwise), results of operations,
assets, or business of the Company and its subsidiaries taken as a whole, or
(ii) impair in any material respect the ability of the Company to perform its
obligations under this Agreement or to consummate any transactions contemplated
by this Agreement, the General Disclosure Package or the Prospectus (any such
effect as described in clauses (i) or (ii), a “Material Adverse
Effect”).  Except as set forth on Exhibit D, the Company does not own or
control, directly or indirectly, any corporation, partnership, limited liability
partnership, limited liability company, association or other entity which is a
Significant Subsidiary (as defined in Section 3(ff) below).
 
(j)           The Company has all necessary corporate power and authority to
enter into this Agreement and each of the Subscription Agreements and to perform
and to discharge its obligations hereunder and thereunder; and this Agreement
and each of the Subscription Agreements has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms, except as enforceability may
be limited by (i) (A) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, (C) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and (D) an
implied covenant of good faith and fair dealing, or (ii) the fact that any
rights to indemnity and contribution thereunder may be limited by federal or
state securities laws and public policy concerns.

 
5

--------------------------------------------------------------------------------

 

(k)          The Shares to be issued and sold by the Company to the Purchasers
hereunder and under the Subscription Agreements have been duly and validly
authorized and, when issued and delivered against payment therefor as provided
herein and in the Subscription Agreements will be duly and validly issued, fully
paid and non-assessable and free of any preemptive or similar rights (other than
as disclosed in the General Disclosure Package and the Prospectus) and will
conform to the description thereof contained in the General Disclosure Package
and the Prospectus.
 
(l)           The Company has an authorized capitalization as set forth in the
Pricing Prospectus, and all of the issued and outstanding shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable, have been issued in compliance in all material respects
with federal and state securities laws, and conform to the description thereof
contained in the General Disclosure Package and the Prospectus.  As of December
20, 2010, there were 27,541,688 shares of Common Stock issued and outstanding
and 12,738,047 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date.  As of
December 20, 2010, there were no shares of Preferred Stock issued and
outstanding. Since December 20, 2010, the Company has not issued any securities,
other than Common Stock of the Company issued pursuant to the exercise of stock
options previously outstanding under the Company’s stock option plans, the
issuance of Common Stock pursuant to employee stock purchase plans, or the
issuance of shares of Common Stock upon the exercise of outstanding
warrants.  All of the Company’s options, warrants and other rights to purchase
or exchange any securities for shares of the Company’s capital stock have been
duly authorized and validly issued and were issued in compliance in all material
respects with U.S. federal and state securities laws.  None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company, except for such rights as may have been fully satisfied or
waived.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described above or accurately described in the General
Disclosure Package and the Prospectus.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the General Disclosure Package
and the Prospectus, accurately and fairly present in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
(m)         All the outstanding shares of capital stock of each subsidiary of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package or the Prospectus, are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any claim,
lien, encumbrance, security interest, restriction upon voting or transfer or any
other claim of any third party.

 
6

--------------------------------------------------------------------------------

 

(n)          The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company, the issue and sale of the Shares by the
Company and the consummation of the transactions contemplated hereby and thereby
will not (with or without notice or lapse of time or both) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default or Debt Repayment Triggering Event (as defined below) under, give rise
to any right of termination or other right or the cancellation or acceleration
of any right or obligation or loss of a benefit under, or give rise to the
creation or imposition of any lien, encumbrance, security interest, claim or
charge upon any property or assets of the Company or any subsidiary pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, nor
will such actions result in any violation of the provisions of (A) the charter
or by-laws (or analogous governing instruments, as applicable) of the Company or
any of its subsidiaries or (B) any law, statute, rule, regulation, judgment,
order or decree of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets, except, with respect to clause (B), any violation
which, singularly or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.
 
(o)          Except for the registration of the Shares under the Securities Act
and such consents, approvals, authorizations, registrations or qualifications as
may be required under the Exchange Act and applicable state or foreign
securities laws, the Financial Industry Regulatory Authority, Inc. (“FINRA”) and
the NASDAQ Capital Market (“NASDAQ”) in connection with the offering and sale of
the Shares by the Company, no consent, approval, authorization or order of, or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required for the execution, delivery and
performance of this Agreement and the Subscription Agreements by the Company,
the offer or sale of the Shares or the consummation of the transactions
contemplated hereby or thereby.
 
(p)         Meaden & Moore, Ltd., who has audited certain financial statements
and related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).  Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, Meaden & Moore, Ltd.
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).
 
(q)          The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present in all
material respects the financial position and the results of operations and
changes in financial position of the Company and its consolidated subsidiaries
and other consolidated entities at the respective dates or for the respective
periods therein specified.  Such statements and related notes and schedules have
been prepared in accordance with the generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package, and except that
unaudited financial statements may not contain footnotes or year-end adjustments
required by GAAP.  The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package and the Prospectus comply in all material respects with the Securities
Act, the Exchange Act, and the Rules and Regulations and the rules and
regulations under the Exchange Act.  No other financial statements or supporting
schedules or exhibits are required by the Securities Act or the Rules and
Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus.  There
is no pro forma or as adjusted financial information which is required to be
included in the Registration Statement, the General Disclosure Package, or the
Prospectus or a document incorporated by reference therein in accordance with
the Securities Act and the Rules and Regulations which has not been included or
incorporated as so required.

 
7

--------------------------------------------------------------------------------

 

(r)          Neither the Company nor any of its subsidiaries has sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the General Disclosure Package, any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package; and, since such date, there has
not been any change in the capital stock (other than Common Stock of the Company
issued pursuant to the exercise of stock options previously outstanding under
the Company’s stock option plans or the issuance of Common Stock pursuant to
employee stock purchase plans) or long-term debt of the Company or any of its
subsidiaries, or any material adverse changes, or any development involving a
prospective material adverse change, in or affecting the business, assets,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries taken as a whole, otherwise
than as set forth or contemplated in the General Disclosure Package.
 
(s)          Except as set forth in the General Disclosure Package, there is no
legal or governmental action, suit, claim or proceeding pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject which is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect or prevent or adversely affect the ability of the
Company to perform its obligations under this Agreement or the consummation of
the transactions contemplated hereby; and to the Company’s knowledge, except as
set forth in the General Disclosure Package, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others.
 
(t)           Neither the Company nor any of its subsidiaries is in (i)
violation of its charter or by-laws (or analogous governing instrument, as
applicable), (ii) default in any respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject or (iii) violation in any respect of any statute,
law, ordinance, governmental rule, regulation or court order, decree or judgment
to which it or its property or assets may be subject, except, in the case of
clauses (ii) and (iii) of this paragraph (t), for any violations or defaults
which, singularly or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

 
8

--------------------------------------------------------------------------------

 

(u)          The Company and each of its subsidiaries possesses all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”), except where any failures to possess or make the
same, singularly or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  The Company and its subsidiaries are in compliance in
all material respects with all such Governmental Permits; all such Governmental
Permits are valid and in full force and effect, except where the validity or
failure to be in full force and effect would not, singularly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Neither
the Company nor any subsidiary has received notification of any revocation or
modification (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed, except as set forth in or contemplated by the General Disclosure
Package or except as would not reasonably be expected to have a Material Adverse
Effect.
 
(v)          Neither the Company nor any of its subsidiaries is or, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the
Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
 
(w)         Neither the Company, its subsidiaries nor, to the Company’s
knowledge, any of the Company’s or its subsidiaries’ officers, directors or
affiliates has taken or will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which caused or resulted in, or which might in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.
 
(x)          The Company and its subsidiaries own or possess the right to use
all material patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company and its subsidiaries with respect to the foregoing, except for those
that would not reasonably be expected to have a Material Adverse Effect.  The
Intellectual Property licenses described in the General Disclosure Package and
the Prospectus are valid, binding upon, and enforceable by or against the
parties thereto in accordance with their respective terms.  To the Company’s
knowledge, the Company and each of its subsidiaries have complied in all
material respects with, and are not in breach nor have received any asserted or
threatened claim of breach of, any Intellectual Property license, except for any
such breach that would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, and the Company has no knowledge of
any breach or anticipated breach by any other person of any Intellectual
Property license.  To the Company’s knowledge, the Company’s and each of its
subsidiaries’ businesses, as now conducted and as proposed to be conducted, do
not and will not infringe or conflict with any valid patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses or other
Intellectual Property or franchise right of any person.  To the Company’s
knowledge, no claim has been made against the Company or any of its subsidiaries
alleging the infringement by the Company or any of its subsidiaries of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person, except as
would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.  The Company and each of its subsidiaries has taken all
reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements, except as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted, except as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  To the Company’s
knowledge, the Company and each of its subsidiaries has at all times complied
with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company and any of its subsidiaries in the conduct of the Company’s and its
subsidiaries businesses, except for any such breach that would not individually
or in the aggregate reasonably be expected to have a Material Adverse
Effect.  To the Company’s knowledge, no claims have been asserted or threatened
against the Company or any of its subsidiaries alleging a violation of any
person’s privacy or personal information or data rights and the consummation of
the transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company or
any of its subsidiaries in the conduct of the Company’s or any of its
subsidiaries’ businesses, except as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its subsidiaries takes reasonable measures to ensure that such information is
protected against unauthorized access, use, modification, or other misuse.

 
9

--------------------------------------------------------------------------------

 

(y)          The Company and each of its subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property, as described in the General Disclosure
Package, which are material to the business of the Company and its subsidiaries
taken as a whole, in each case free and clear of all liens, encumbrances,
security interests, claims and defects that do not, singularly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries, except for those liens, encumbrances, security interests,
claims and defects that would not reasonably be expected to have a Material
Adverse Effect; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Prospectus, are in full force and effect, and neither
the Company nor any subsidiary has received any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.
 
(z)          No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the Company’s knowledge, is threatened or imminent,
and the Company is not aware of any existing or imminent labor disturbance by
the employees of any of its or its subsidiaries’ principal suppliers,
manufacturers, customers or contractors, that could reasonably be expected,
singularly or in the aggregate, to have a Material Adverse Effect.  The Company
is not aware that any key employee or significant group of employees of the
Company or any subsidiary plans to terminate employment with the Company or any
such subsidiary.
 
(aa)        No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any of its
subsidiaries which could reasonably be expected to, singularly or in the
aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company or any of its subsidiaries is in compliance in all material respects
with applicable law, including ERISA and the Code.  The Company and its
subsidiaries have not incurred and could not reasonably be expected to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA).  Each pension plan for
which the Company or any of its subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.
 
 
10

--------------------------------------------------------------------------------

 
 
(bb)        The Company and its subsidiaries are in compliance in all material
respects with all applicable foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses (“Environmental Laws”), except where
the failure to comply would not, singularly or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other hazardous
substances by, due to, or caused by the Company or any of its subsidiaries (or,
to the Company’s knowledge, any other entity for whose acts or omissions the
Company or any of its subsidiaries is or may otherwise be liable) upon any of
the property now or previously owned or leased by the Company or any of its
subsidiaries in violation of any law, statute, ordinance, rule, regulation,
order, judgment, decree or permit or which would, under any law, statute,
ordinance, rule (including rule of common law), regulation, order, judgment,
decree or permit, give rise to any liability on the part of the Company or any
of its subsidiaries, except for any violation or liability which would not
reasonably be expected to have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company has knowledge,
except for any such disposal, discharge, emission, or other release of any kind
which would not reasonably be expected to have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.  In the
ordinary course of business, the Company and its subsidiaries conduct periodic
reviews of the effect of Environmental Laws on their business and assets, in the
course of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or
Governmental Permits issued thereunder, any related constraints on operating
activities and any potential liabilities to third parties).  On the basis of
such reviews, the Company and its subsidiaries have reasonably concluded that
such associated costs and liabilities would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect.
 
(cc)        The Company and its subsidiaries, each (i) has timely filed all
necessary federal, state, local and foreign tax returns that are required to be
filed or has requested extensions thereof, and all such returns were true,
complete and correct in all material respects, (ii) has paid all federal, state,
local and foreign taxes, assessments, governmental or other charges due and
payable for which it is liable, including, without limitation, all sales and use
taxes and all taxes which the Company or any of its subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and (iii)
does not have any tax deficiency or claims outstanding or assessed or, to its
knowledge, proposed against any of them, except those, in each of the cases
described in clauses (i), (ii) and (iii) of this paragraph (cc), that would not,
singularly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Company and its subsidiaries has not engaged in any
transaction which is a corporate tax shelter or which could be characterized as
such by the Internal Revenue Service or any other taxing authority.  The
accruals and reserves on the books and records of the Company and its
subsidiaries in respect of tax liabilities for any taxable period not yet
finally determined are adequate to meet any assessments and related liabilities
for any such period, and since December 31, 2009 each of the Company and its
subsidiaries has not incurred any liability for taxes other than in the ordinary
course.

 
11

--------------------------------------------------------------------------------

 

(dd)        The Company and each of its subsidiaries carries, or is covered by,
insurance provided by recognized and reputable institutions with policies in
such amounts and covering such risks as the Company reasonably considers
adequate for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries.  The Company has no reason to believe that it
or any subsidiary will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not reasonably be expected to result
in a Material Adverse Effect.
 
(ee)        The Company maintains a system of internal accounting and other
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  Except as described in the General
Disclosure Package, since the end of the Company’s most recent audited fiscal
year, (A) to the knowledge of the Company, there has been no material weakness
in the Company’s internal control over financial reporting (whether or not
remediated) and (B) there has been no no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.
 
(ff)         The minute books of the Company and each of its subsidiaries that
would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Exchange Act (such a significant subsidiary of the
Company, a “Significant Subsidiary”) have been made available to the Placement
Agent and counsel for the Placement Agent, and such books (i) contain a complete
summary of all meetings and actions of the board of directors (including each
board committee) as of the date hereof and shareholders of the Company (or
analogous governing bodies and interest holders, as applicable), and each of its
Significant Subsidiaries since the time of its respective incorporation or
organization through the date of the latest meeting and action, and (ii)
accurately in all material respects reflect all transactions referred to in such
minutes.  There are no material transactions, agreements or other actions of the
Company or of its subsidiaries that are not properly approved and/or recorded in
the minute books of the Company or of its subsidiaries, as applicable.
 
(gg)       There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the General Disclosure Package and in the Prospectus or a document
incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement or in a document incorporated by reference therein are
accurate and complete descriptions of such documents in all material
respects.  Other than as described in the General Disclosure Package, no such
franchise, lease, contract or agreement has been suspended or terminated for
convenience or default by the Company or any of its subsidiaries or any of the
other parties thereto, and neither the Company nor any of its subsidiaries has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension, termination or non-renewal, except for such
pending or threatened suspensions, terminations or non-renewals that would not
reasonably be expected to, singularly or in the aggregate, have a Material
Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

(hh)       No relationship, direct or indirect, exists between or among the
Company and any of its subsidiaries on the one hand, and the directors,
officers, stockholders (or analogous interest holders), customers or suppliers
of the Company or any of its subsidiaries or any of their affiliates on the
other hand, which is required to be described in the General Disclosure Package
and the Prospectus or a document incorporated by reference therein and which is
not so described.
 
(ii)          No person or entity has the right to require registration of
shares of Common Stock or other securities of the Company or any of its
subsidiaries because of the filing or effectiveness of the Registration
Statement, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right.  Except as described in the General Disclosure
Package, there are no persons with registration rights or similar rights to have
any securities registered by the Company or any of its subsidiaries under the
Securities Act.
 
(jj)          Neither the Company nor any of its subsidiaries own any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Shares will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Shares to be considered a “purpose credit” within the meanings of Regulation
T, U or X of the Federal Reserve Board.
 
(kk)        Other than pursuant to the engagement letter with Rodman & Renshaw,
LLC, neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement and any
letter of understanding between the Company and the Placement Agent) that would
give rise to a valid claim against the Company or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.
 
(ll)          No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
 
(mm)      The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act.  The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on NASDAQ, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from NASDAQ,
nor has the Company received any notification that the Commission or NASDAQ is
contemplating terminating such registration or listing.  No consent, approval,
authorization or order of, or filing, notification or registration with, NASDAQ
is required for the listing and trading of the shares of Common Stock on NASDAQ,
except (but only to the extent requested or required to be filed by NASDAQ) for
(i) a Notification Form: Listing of Additional Shares and (ii) a Notification
Form: Change in the Number of Shares Outstanding.

 
13

--------------------------------------------------------------------------------

 

(nn)       The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all applicable rules and regulations promulgated
thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”).
 
(oo)       The Company has taken all necessary actions to ensure that it is in
compliance with all applicable corporate governance requirements set forth in
the NASDAQ Rules and Company Guide.
 
(pp)       Neither the Company nor any of its subsidiaries nor, to the best of
the Company’s knowledge, any employee or agent of the Company or any subsidiary,
has not made any contribution or other payment to any official of, or candidate
for, any federal, state, local or foreign office in violation of any law
(including the Foreign Corrupt Practices Act of 1977, as amended) or of the
character required to be disclosed in the Registration Statement, the General
Disclosure Package or the Prospectus or a document incorporated by reference
therein.
 
(qq)       There are no transactions, arrangements or other relationships
between and/or among the Company, any of its affiliates (as such term is defined
in Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially and adversely affect the
Company’s or any of its subsidiaries’ liquidity or the availability of or
requirements for their capital resources required to be described in the General
Disclosure Package and the Prospectus or a document incorporated by reference
therein which have not been described as required.
 
(rr)         There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any of its subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its subsidiaries or any
of their respective family members, except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.
 
(ss)        The statistical and market-related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.
 
(tt)         Neither the Company nor any subsidiary nor any of their affiliates
(within the meaning of FINRA Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, are controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.
 
(uu)       No approval of the shareholders of the Company under the rules and
regulations of NASDAQ is required for the Company to issue and deliver to the
Purchasers the Shares.
 
(vv)       The Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure.  The Company and its subsidiaries have carried out evaluations of
the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

 
14

--------------------------------------------------------------------------------

 

(ww)      The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws, to the knowledge of the
Company, is pending or threatened.
 
(xx)         None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
 
Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.
 
4.           The Closing.  The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to Sections 5
and 7 hereof shall be at 10:00 A.M., New York time, on the third business day
following the pricing or such other date as shall be specified by the Company
and the Placement Agent that is not later than December 31, 2010 (such specified
date, the “Closing Date”) at the offices of the Company’s counsel, Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York.
 
5.           Further Agreements of the Company.  The Company agrees with the
Placement Agent and the Purchasers:
 
(a)          To prepare the Rule 462(b) Registration Statement, if necessary, in
a form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Placement Agent containing information previously omitted
at the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C of the Rules and Regulations and to file such Prospectus
pursuant to Rule 424(b) of the Rules and Regulations not later than the second
(2nd) business day following the execution and delivery of this Agreement or, if
applicable, such earlier time as may be required by Rule 430A of the Rules and
Regulations; to notify the Placement Agent immediately of the Company’s
intention to file or prepare any supplement or amendment to any Registration
Statement or to the Prospectus and to make no amendment or supplement to the
Registration Statement, the General Disclosure Package or to the Prospectus to
which the Placement Agent shall reasonably object by notice to the Company after
a reasonable period to review; to advise the Placement Agent, promptly after it
receives notice thereof, of the time when any amendment to any Registration
Statement has been filed or becomes effective or any supplement to the General
Disclosure Package or the Prospectus or any amended Prospectus has been filed
and to furnish the Placement Agent copies thereof; to file promptly all material
required to be filed by the Company with the Commission pursuant to Rule 433(d)
or 163(b)(2), as the case may be; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) of the Rules and Regulations) is required in connection with the offering
or sale of the Shares; to advise the Placement Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of any Preliminary Prospectus, any Issuer
Free Writing Prospectus or the Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus or suspending any such qualification, and
promptly to use its best efforts to obtain the withdrawal of such order.

 
15

--------------------------------------------------------------------------------

 

(b)          The Company represents and agrees that it has not made and, unless
it obtains the prior consent of the Placement Agent, it will not, make any offer
relating to the Shares that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus(es) included in Schedule A hereto.  The Company represents
that it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, comply with the requirements of
Rules 164 and 433 of the Rules and Regulations applicable to any Issuer Free
Writing Prospectus, including the requirements relating to timely filing with
the Commission, legending and record keeping and will not take any action that
would result in the Placement Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) of the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.
 
(c)          If at any time when a Prospectus relating to the Shares is required
to be delivered under the Securities Act, any event occurs or condition exists
as a result of which the Prospectus, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request.  The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.

 
16

--------------------------------------------------------------------------------

 

(d)          If the General Disclosure Package is being used to solicit offers
to buy the Shares at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or to make the statements therein not conflict
with the information contained or incorporated by reference in the Registration
Statement then on file and not superseded or modified, or if it is necessary at
any time to amend or supplement the General Disclosure Package to comply with
any applicable law, the Company promptly will either (i) prepare, file with the
Commission (if required) and furnish to the Placement Agent and any dealers an
appropriate amendment or supplement to the General Disclosure Package or (ii)
prepare and file with the Commission an appropriate filing under the Exchange
Act which shall be incorporated by reference in the General Disclosure Package
so that the General Disclosure Package as so amended or supplemented will not,
in the light of the circumstances under which they were made, be misleading or
conflict with the Registration Statement then on file, or so that the General
Disclosure Package will comply with applicable law.
 
(e)          If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company has
promptly notified or will promptly notify the Placement Agent so that any use of
the Issuer Free Writing Prospectus may cease until it is amended or supplemented
and has promptly amended or will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.  The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information, and the Rodman Information.
 
(f)           To the extent not available on the Commission’s EDGAR system, to
furnish promptly to the Placement Agent and to counsel for the Placement Agent a
signed copy of the Registration Statement as originally filed with the
Commission, and of each amendment thereto filed with the Commission, including
all consents and exhibits filed therewith.
 
(g)          To the extent not available on the Commission’s EDGAR system, to
deliver promptly to the Placement Agent in New York City such number of the
following documents as the Placement Agent shall reasonably request: (i)
conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus
(if any), (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 A.M., New York City time, on
the business day following the execution and delivery of this Agreement), (v)
conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such document).

 
17

--------------------------------------------------------------------------------

 

(h)          To make generally available to its shareholders as soon as
practicable, but in any event not later than eighteen (18) months after the
“effective date” (as defined in Rule 158(c) of the Rules and Regulations) of
each Registration Statement, an earnings statement of the Company and its
consolidated subsidiaries (which need not be audited) complying with Section
11(a) of the Securities Act and the Rules and Regulations (including, at the
option of the Company, Rule 158); and to furnish to its shareholders as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, shareholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and as soon as practicable after each of the first three fiscal
quarters of each fiscal year (beginning with the first fiscal quarter after the
effective date of such Registration Statement), consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail.
 
(i)           To take promptly from time to time such actions as the Placement
Agent may reasonably request to qualify the Shares for offering and sale under
the securities or Blue Sky laws of such jurisdictions (domestic or foreign) as
the Placement Agent may designate and to continue such qualifications in effect,
and to comply with such laws, for so long as required to permit the offer and
sale of the Securities in such jurisdictions; provided that the Company and its
subsidiaries shall not be obligated to qualify as foreign corporations in any
jurisdiction in which they are not so qualified or to file a general consent to
service of process in any jurisdiction.
 
(j)           To the extent not available on the Commission’s EDGAR system, upon
request, during the period of two (2) years from the date hereof, to deliver to
the Placement Agent upon request, (i) as soon as they are available, copies of
all reports or other communications furnished to shareholders, and (ii) as soon
as they are available, copies of any reports and financial statements furnished
or filed with the Commission or any national securities exchange or automatic
quotation system on which the Common Stock is listed or quoted.
 
(k)          [Intentionally omitted]
 
(l)           To supply the Placement Agent with copies of all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Shares under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.
 
(m)         Prior to the Closing Date, to furnish to the Placement Agent, as
soon as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing in or incorporated by reference
into the Registration Statement and the Prospectus.
 
(n)          Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, which shall not be unreasonably withheld or
delayed, unless in the judgment of the Company and its counsel, and after
notification to the Placement Agent, such press release or communication is
required by law.
 
(o)          Until the Placement Agent shall have notified the Company of the
completion of the offering of the Shares, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Shares, or attempt to induce any person to purchase any
Shares and not to, and to cause its affiliated purchasers not to, make bids or
purchase for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Shares.

 
18

--------------------------------------------------------------------------------

 

(p)          Not to take any action prior to the Closing Date which would
require the Prospectus to be amended or supplemented pursuant to Section 5.
 
(q)          To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
 
(r)           To apply the net proceeds from the sale of the Shares as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”
 
(s)          To use its best efforts to list, effect and maintain, subject to
notice of issuance, the Common Stock on NASDAQ.
 
(t)           To use its best efforts to assist the Placement Agent and its
counsel with any filings with FINRA and obtaining clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent.
 
(u)          To use its best efforts to do and perform all things required to be
done or performed under this Agreement by the Company prior to the Closing Date
and to satisfy all conditions precedent to the delivery of the Shares.
 
6.           Payment of Expenses.  The Company agrees to pay, or reimburse if
paid by the Placement Agent: (a) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Shares to the Purchasers and any
taxes payable in that connection; (b) the costs incident to the Registration of
the Shares under the Securities Act; (c) the costs incident to the preparation,
printing and distribution of the Registration Statement, the Base Prospectus,
any Preliminary Prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package, the Prospectus, any amendments, supplements and exhibits
thereto or any document incorporated by reference therein and the costs of
printing, reproducing and distributing any transaction document by mail, telex
or other means of communications; (d) if applicable, the fees and expenses
incurred in connection with securing any required review by FINRA of the terms
of the sale of the Shares and any filings made with FINRA; (e) any applicable
listing, quotation or other fees; (f) the reasonable fees and expenses of
qualifying the Shares under the securities laws of the several jurisdictions as
provided in Section 5(i) and of preparing, printing and distributing wrappers,
Blue Sky Memoranda and Legal Investment Surveys; (g) the cost of preparing and
printing stock certificates; (h) all fees and expenses of the registrar and
transfer agent of the Shares; (i) accountable legal fees and related expenses
incurred by the Placement Agent related to the offering and this Agreement, and
(j) any other costs and expenses incident to the offering of the Shares or the
performance of the obligations of the Company under this Agreement which the
Company shall have authorized and agreed to reimburse; provided that, except to
the extent otherwise provided in this Section 6 and in Sections 8 and 10, the
Placement Agent shall pay its own costs and expenses, including the fees and
expenses of its counsel; and provided, further, that the payment and/or
reimbursement of expenses to the Placement Agent (including, without limitation,
the fees and expenses of its counsel) shall be limited to accountable expenses
incurred in connection with the transactions contemplated by this Agreement of
up to $25,000.  No expenses shall be payable to the Placement Agent if the
Closing shall not have occurred, other than as may be provided for under Section
10 of this Agreement.
 
7.           Conditions to the Obligations of the Placement Agent and the
Purchasers, and the Sale of the Shares.  The respective obligations of the
Placement Agent hereunder and the Purchasers under the Subscription Agreements,
and the Closing of the sale of the Shares, are subject to the accuracy, when
made and as of the Applicable Time and on the Closing Date, of the
representations and warranties of the Company contained herein, to the accuracy
of the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

 
19

--------------------------------------------------------------------------------

 

(a)          No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any Base
Prospectus, any Preliminary Prospectus, the Prospectus or any Permitted Free
Writing Prospectus or any part thereof shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act shall have
been initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent;
the Rule 462(b) Registration Statement, if any, each Issuer Free Writing
Prospectus, if any, and the Prospectus shall have been filed with the Commission
within the applicable time period prescribed for such filing by, and in
compliance with, the Rules and Regulations and in accordance with Section 5(a),
and the Rule 462(b) Registration Statement, if any, shall have become effective
immediately upon its filing with the Commission; and FINRA shall have raised no
objection to the fairness and reasonableness of the terms of this Agreement or
the transactions contemplated hereby.
 
(b)          The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
 
(c)          All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Shares, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
 
(d)          Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has furnished
to the Placement Agent such counsel’s written opinion and negative assurances
statement, as counsel to the Company, addressed to the Placement Agent, dated
the Closing Date, in form and substance reasonably satisfactory to the Placement
Agent.
 
(e)          [Intentionally omitted]
 
(f)          [Intentionally omitted]
 
(g)          [Intentionally omitted]

 
20

--------------------------------------------------------------------------------

 

(h)          The Company shall have furnished to the Placement Agent a
certificate, dated the Closing Date, of its Chief Financial Officer stating that
(i) such officer has carefully examined the Registration Statement, the General
Disclosure Package, any Permitted Free Writing Prospectus and the Prospectus
and, in his opinion, the Registration Statement and each amendment thereto, at
the Applicable Time and as of the date of this Agreement and as of the Closing
Date, did not include any untrue statement of a material fact and did not omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the General Disclosure Package, as of the
Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus (when taken together with the General Disclosure Package), as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the initial Registration Statement, no event has occurred
which should have been set forth in a supplement or amendment to the
Registration Statement, the General Disclosure Package or the Prospectus, (iii)
to the his knowledge, as of the Closing Date, the representations and warranties
of the Company in this Agreement are true and correct and the Company has
complied in all material respects with all agreements and satisfied in all
material respects all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and (iv) there has not been,
subsequent to the date of the most recent audited financial statements included
or incorporated by reference in the General Disclosure Package, any material
adverse change in the financial position or results of operations of the Company
and its subsidiaries taken as a whole, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change, in or affecting the condition (financial or
otherwise), results of operations, business or assets of the Company and its
subsidiaries taken as a whole, except as set forth in the Prospectus.
 
(i)           Since the date of the latest audited financial statements included
in the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (a) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and (b)
there shall not have been any change in the capital stock (other than Common
Stock of the Company issued pursuant to the exercise of stock options previously
outstanding under the Company’s stock option plans or the issuance of Common
Stock pursuant to employee stock purchase plans) or long-term debt of the
Company nor any of its subsidiaries, or any change, or any development involving
a prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries taken as a whole, otherwise than as set forth in the
General Disclosure Package, the effect of which, in any such case described in
clause (a) or (b) of this paragraph (i), is, in the judgment of the Placement
Agent, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or delivery of the Shares on the terms and in the manner
contemplated in the General Disclosure Package.
 
(j)           No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Shares or materially and adversely affect, or reasonably be expected to
materially and adversely affect, the business or operations of the Company and
its subsidiaries taken as a whole; and no injunction, restraining order or order
of any other nature by any federal or state court of competent jurisdiction
shall have been issued which would prevent the issuance or sale of the Shares or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company and its subsidiaries taken as a whole.

 
21

--------------------------------------------------------------------------------

 

(k)          Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, Amex or NASDAQ, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited, or minimum or maximum prices or
maximum range for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or market or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by Federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities, or the subject of an act of terrorism, or there
shall have been an outbreak of or escalation in hostilities involving the United
States, or there shall have been a declaration of a national emergency or war by
the United States or (iv) there shall have occurred such a material adverse
change in general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Shares on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.
 
(l)           To the extent required or requested by NASDAQ, the Company shall
have filed a Notification Form: Listing of Additional Shares with NASDAQ and
shall have received no objection thereto from NASDAQ.
 
(m)         The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreements shall be in full force and effect.
 
(n)          The Placement Agent shall have received clearance from FINRA as to
the amount of compensation allowable or payable to the Placement Agent as
described in the Pricing Prospectus.
 
(o)          Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates (including a
Secretary’s Certificate or, instead thereof, a certificate of an authorized
officer knowledgeable in respect of such matters typically covered by a
Secretary’s Certificate), letters or documents as the Placement Agent shall have
reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 
22

--------------------------------------------------------------------------------

 

8.           Indemnification and Contribution.
 
(a)          The Company shall indemnify and hold harmless the Placement Agent,
its affiliates and each of its and their respective directors, officers,
members, employees, representatives, agents, and any sub-placement agent engaged
and identified by the  Placement Agent to, and approved as such by, the Company
and each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act of or Section 20 of the Exchange Act
(collectively, the “Placement Agent Indemnified Parties,” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, (B) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances in which they were made or
(C) any breach of the representations and warranties of the Company contained
herein, or the failure of the Company to perform its obligations hereunder or
pursuant to any law, and shall reimburse the Placement Agent Indemnified Party
promptly upon demand for any legal fees or other expenses reasonably incurred by
that Placement Agent Indemnified Party in connection with investigating, or
preparing to defend, or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from any Preliminary
Prospectus, any Registration Statement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus made in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use therein, which information the parties
hereto agree is limited to the Placement Agent’s Information (as defined in
Section 17). This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.
 
(b)          The Placement Agent (and any sub-placement agent engaged and
identified by the Placement Agent to, and approved as such by, the Company)
shall indemnify and hold harmless the Company and its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (collectively, the “Company Indemnified Parties,” and each a
“Company Indemnified Party”) against any loss, claim, damage, expense or
liability whatsoever (or any action, investigation or proceeding in respect
thereof), joint or several, to which such Company Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information as defined in Section 17, and shall reimburse the Company
for any legal or other expenses reasonably incurred by such party in connection
with investigating or preparing to defend or defending against or appearing as
third party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are
incurred.  This indemnity agreement is not exclusive and will be in addition to
any liability, which the Placement Agent might otherwise have and shall not
limit any rights or remedies which may otherwise be available at law or in
equity to each Company Indemnified Party. Notwithstanding the provisions of this
Section 8(b), in no event shall any indemnity by the Placement Agent under this
Section 8(b) exceed the total compensation received by the Placement Agent in
accordance with Section 2.5.

 
23

--------------------------------------------------------------------------------

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2.6 or the Placement Agent in the
case of a claim for indemnification under Section 8(b), (ii) such indemnified
party shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
reasonably incurred by such indemnified party in connection with the defense of
such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Placement Agent if the indemnified parties under this Section 8 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 8 consist of any Company Indemnified Parties. Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other reasonable expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of judgment with respect to any pending or threatened
action or any claim whatsoever, in respect of which indemnification or
contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.

 
24

--------------------------------------------------------------------------------

 

(d)          If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under Section
8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other hand from the offering of the Shares, or (ii) if
the allocation provided by clause (i) of this Section 8(d) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Shares purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agent in connection with the Offering, in each case as set forth
in the table on the cover page of the Prospectus.  The relative fault of the
Company on the one hand and the Placement Agent on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
the Placement Agent on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agent for use in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, consists
solely of the Placement Agent’s Information as defined in Section 17.  The
Company and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 8(d) shall
be deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or
proceeding.  Notwithstanding the provisions of this Section 8(d), the Placement
Agent shall not be required to contribute any amount in excess of the total
compensation received by the Placement Agent in accordance with Section 2.5 less
the amount of any damages which the Placement Agent has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement, omission or
alleged omission, act or alleged act or failure to act or alleged failure to
act.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 
25

--------------------------------------------------------------------------------

 

9.           Termination.  The obligations of the Placement Agent and the
Purchasers hereunder and under the Subscription Agreements may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Shares if, prior to that time, any of
the events described in Sections 7(i), 7(j) or 7(k) have occurred or if the
Purchasers shall decline to purchase the Shares for any reason permitted under
this Agreement or the Subscription Agreements.
 
10.         Reimbursement of Placement Agent’s Expenses.  Notwithstanding
anything to the contrary in this Agreement, if this Agreement shall have been
terminated  and the sale of the Shares is not consummated because of the
refusal, inability or failure on the part of the Company to perform any material
agreement herein or to satisfy any material condition, then the Company shall
reimburse the Placement Agent for its reasonable fees and expenses and for such
other out-of-pocket expenses as shall have been approved by the Company in
connection with this Agreement and the proposed purchase of the Shares, and upon
demand the Company shall pay the full amount thereof to the Placement Agent.
 
11.         Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:
 
(a)          the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters;
 
(b)          the price of the Shares set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Placement Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c)          it has been advised that the Placement Agent and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agent has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
 
(d)          it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 
26

--------------------------------------------------------------------------------

 

12.         Successors; Persons Entitled to Benefit of Agreement.  This
Agreement shall inure to the benefit of and be binding upon the Placement Agent,
the Company, and their respective successors and assigns.  This Agreement shall
also inure to the benefit of the Purchasers, and each of their respective
successors and assigns and any sub-placement agent engaged and identified by
the  Placement Agent to, and approved as such by, the Company which shall be
third party beneficiaries hereof.  Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person, other than the
persons mentioned in the preceding sentences, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties.  It is understood that the Placement Agent’s responsibility
to the Company is solely contractual in nature and the Placement Agent does not
owe the Company, or any other party, any fiduciary duty as a result of this
Agreement.
 
13.         Survival of Indemnities, Representations, Warranties, etc.  The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Shares.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 9, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.
 
14.         Notices.  All statements, requests, notices and agreements hereunder
shall be in writing, and:
 
(a)          if to the Placement Agent, shall be delivered or sent by mail,
telex, or facsimile transmission to HFP Capital Markets LLC 685 Fifth Avenue,
9th Floor, New York, New York 10022, Attention: Geoffrey Byruch, Managing
Partner; and


if to the Company, shall be delivered or sent by mail, telex, or facsimile
transmission to Cleveland BioLabs, Inc., 73 High Street, Buffalo, New York
14203, Inc., Attention: Mr. Michael Fonstein, Facsimile: (716) 849-6820, with a
copy to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. 666 Third Avenue,
New York, NY 10017, Attention: Jeffrey Schultz, Esq. Facsimile: (212) 983-3115.


provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth above, which address will be supplied
to any other party hereto by the Placement Agent upon request.  Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof, except that any such statement, request, notice or agreement
delivered or sent by email shall take effect at the time of confirmation of
receipt thereof by the recipient thereof.
 
15.         Definition of Certain Terms.  For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (b) “subsidiary” has the meaning set forth in Rule 405 of the
Rules and Regulations.

 
27

--------------------------------------------------------------------------------

 

16.         Governing Law, Agent for Service and Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, including without limitation Section 5-1401 of the New York General
Obligations Law.  No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
17.         Placement Agent’s Information and Rodman Information.  (a) The
parties hereto acknowledge and agree that, for all purposes of this Agreement,
the “Placement Agent’s Information” consists solely of the following information
in the Prospectus: the statements concerning the Placement Agent contained in
the first paragraph under the heading “Plan of Distribution.”
 
(b)          The parties hereto acknowledge and agree that, for all purposes of
this Agreement, the “Rodman Information” consists solely of the following
information in the Prospectus: the statements concerning Rodman contained in the
first paragraph under the heading “Plan of Distribution.”
 
18.         Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
19.         General.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another.  The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement.  This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.
 
20.         Counterparts.   This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.
 
[Signature Page Follows]

 
28

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

 
Very truly yours,
           
CLEVELAND BIOLABS, INC.
           
By:
/s/ John A. Marhofer, Jr.
   
Name: John A. Marhofer, Jr.
   
Title: Chief Financial Officer
 

 
[Signature Page – Placement Agent Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Accepted as of the date
 
first above written:
     
HFP CAPITAL MARKETS LLC
       
By: 
/s/ Thomas Mikolasko
   
Name:  Thomas Mikolasko
   
Title: Managing Director – Investment Banking
 

 
[Signature Page – Placement Agent Agreement]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
General Use Free Writing Prospectuses
 
None.



--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Subscription Agreement

 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
List of Subsidiaries of Cleveland BioLabs, Inc.
 
Incuron, LLC
 

--------------------------------------------------------------------------------

